Citation Nr: 9922085	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right elbow 
tendinitis.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board observes that the 
veteran's appeal initially included the issues of entitlement 
to increased evaluations for osteoarthritis of the lumbar 
spine, peripheral neuropathy of the feet, and right 
radiculopathy involving the paraspinal muscles; and service 
connection for gouty arthritis.  However, he withdrew the 
claims for increased evaluations for osteoarthritis of the 
lumbar spine and peripheral neuropathy of the feet in a 
January 1998 lay statement, and, during his March 1999 VA 
Travel Board hearing, he indicated that he wished to limit 
the issues on appeal to entitlement to service connection for 
right elbow tendonitis and a sleeping disorder.  See 38 
C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing continuity of 
symptomatology of right elbow tendonitis since service.

3.  There is no competent medical evidence of a nexus between 
a current sleeping disorder and service.


CONCLUSIONS OF LAW

1.  Right elbow tendonitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim of entitlement to service connection for a 
sleeping disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

II.  Right wrist tendonitis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for right wrist tendonitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to him is required in order to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

During service, in January 1980, the veteran was treated for 
right arm and elbow pain, which was noted to have begun when 
the veteran was splitting wood five weeks earlier.  An 
impression of right elbow tendonitis was rendered.  In 
October 1981, the veteran was treated for complaints of pain 
in the right elbow, which was noted to have lasted for the 
past two years.  Recurrent right elbow tendonitis was also 
noted in his September 1982 Report of Medical History.  The 
veteran's November 1992 separation examination report 
contains no findings pertaining to tendonitis of the elbow, 
although he reported a history of elbow pain in the 
accompanying Report of Medical History from that date.

Following service, in May 1994, the veteran underwent a VA 
general medical examination, which revealed no right elbow 
pathology.  However, private medical records beginning in 
1995 reflect treatment for right elbow pain and tendonitis.  
Moreover, in a January 1998 statement, Mark S. Clark, M.D., 
noted that the veteran had been a patient of his since August 
1985 and that he had treated the veteran in 1996 for "right 
elbow tendonitis which had been recurrent since a work[-
]related injury in 1979."

In reviewing the records pertaining to the veteran's claim 
for service connection for right elbow tendonitis, the Board 
observes that the veteran was treated for right elbow pain at 
various intervals during service.  Although the condition was 
apparently asymptomatic at the time of his May 1994 VA 
general medical examination, the statement from Dr. Clark 
reflects that the veteran has had right elbow tendonitis 
dating from 1979, during the veteran's service.  The Board 
finds that this opinion is consistent with the veteran's 
service medical records, which show right elbow treatment 
beginning in January 1980, and Dr. Clark's opinion has not 
been rebutted by any other medical opinion evidence.  
Accordingly, the Board finds that the evidence supports the 
veteran's claim for service connection for right elbow 
tendonitis.  See 38 C.F.R. § 3.303(d) (1998); see also 38 
U.S.C.A. § 5107(b) (1998).

III.  Sleep disorder

The veteran's service medical records do not include any 
medical findings pertaining to a chronic sleep disorder, 
although the veteran did complain of trouble sleeping in 
medical history reports dated in October 1990 and November 
1992.  During his May 1994 VA psychiatric examination, he 
reported that his sleep was currently "not good."  
Subsequent private treatment records, dated from August 1995, 
reflect treatment for insomnia and upper airways resistance 
syndrome.  A July 1996 treatment record from Wayne K. 
Robbins, D.O., indicates that the veteran had reported a 
history of difficulty with his sleeping that had been "an 
ongoing problem for many years."  However, none of these 
records contains a medical opinion suggesting an etiological 
relationship between a current sleeping disorder and service.

Overall, there is no competent medical evidence of a nexus 
between a current sleeping disorder and service.  Indeed, the 
only evidence of record suggesting that the veteran's current 
sleeping disorder is related to service is his lay opinion, 
as articulated in the testimony from his January 1998 RO 
hearing and his March 1999 Travel Board hearing.  Although 
the veteran is a reliable witness, there is no indication 
from the record that he has had specialized training in the 
field of medicine, and, as such, the veteran has not been 
shown to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus between a currently 
diagnosed disorder and service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The veteran reported a long history of 
sleeping problems to a private doctor, but a medical 
examiner's notation of a veteran's reported history of 
incurrence of a disorder, absent further commentary from the 
examiner to that effect, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, the veteran's lay contentions, alone, do 
not provide a sufficient basis upon which to find this claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a sleeping disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed rating decision, the RO denied the veteran's 
claim for service connection for a sleeping disorder on the 
merits of the claim, whereas the Board has denied this same 
claim as not well grounded.  Nevertheless, regardless of the 
basis of the RO's denial, the Board observes that the Court 
has held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  The veteran is free to apply to 
reopen his claim at any time, of course, with new and 
material evidence.  Of particular significance would be 
medical opinion evidence relating a current sleep disorder to 
service.  



ORDER

Service connection for right elbow tendonitis is granted.

A well-grounded claim not having been submitted, service 
connection for a sleeping disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

